DETAILED ACTION
	This Office Action is in response to applicant’s amendments and arguments submitted on July 28, 2021.

Claims 21-25 are amended.
No claims are canceled.
No claims are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remarks regarding Applicant’s response
Claims 1-10 and 18-27.
Examiner considers amendments and arguments in pages 7-8 remarks regarding independent claims 1, 18 and 21 are persuasive. Examiner believes the specifically the invention to overcome problems of computer vision for unsuccessful queries and iterative search is leveraged in a digital medium environment. Examiner believes the limitation of “monitoring, by the at least one computing device, a plurality of image search queries, each of the plurality of image search queries including a digital image used as a basis to initiate a search; 
identifying, by the at least one computing device, unsuccessful image search queries received from a plurality of users in the plurality of image search queries, the unsuccessful image search queries received from the plurality of users not being successful in locating a respective item of digital content that suitably satisfies the plurality of users and identified based on user input indicating dissatisfaction with returned search results; 
aggregating, by the at least one computing device, data derived from digital images of the unsuccessful image search queries received from the plurality of users together based on common-object recognition across the unsuccessful image search queries digital images and characteristics of corresponding common objects using machine learning; and 
outputting, by the at least one computing device, a result of the aggregating in a user interface" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 on view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently amendments in claims 1, 18 and 21 are not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
the prior art of record is the most relevant art fails to disclose the claims, monitoring, by the at least one computing device, a plurality of image search queries, each of the plurality of image search queries including a digital image used as a basis to initiate a search; 
identifying, by the at least one computing device, unsuccessful image search queries received from a plurality of users in the plurality of image search queries, the unsuccessful image search queries received from the plurality of users not being successful in locating a respective item of digital content that suitably satisfies the plurality of users and identified based on user input indicating dissatisfaction with returned search results; 
aggregating, by the at least one computing device, data derived from digital images of the unsuccessful image search queries received from the plurality of users together based on common-object recognition across the unsuccessful image search queries' digital images and characteristics of corresponding common objects using machine learning; and 
outputting, by the at least one computing device, a result of the aggregating in a user interface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/           Primary Examiner, Art Unit 2159